Eastman, J.
Under our statute, parol evidence to show any trust in lands except such as may arise or result by implication of law, is expressly excluded. Rev. Stat., eh. 130, sec. 13.
Parol evidence is admissible to establish a fact from which the law will raise or imply a trust, but it cannot be received to prove any declaration of a trust, or any agreement of the parties for a trust, without violating the statute. Thus where, upon the purchase of land, the *388deed is taken in the name of one person, while the consideration money is paid hy another, such fact may be proved by parol evidence ; and, being established, the law implies a trust in favor of him who advances the money. The fact being proved, the law, not the declaration of the parties, fixes the trust.
Many of the earlier cases hold that parol evidence is not admissible to establish even a fact out of which the trust may by law arise ; and the extent to which the authorities now go is only to admit parol evidence to prove facts from which the trust by law results. Boyd v. McLean, 1 Johns. Ch. 582; Page v. Page, 8 N. H. 187.
In Flint v. Sheldon, 13 Mass. 448, the court say: “ The evidence then would tend only to prove that the conveyance was made in trust that the grantee should reconvey the land to the grantor, on the performance of a certain condition on his part. But such trusts, by the express provisions of our statute, must be manifested and proved by some writing signed by the party, else they are utterly void and of no effect. Of whatever description the trust may be, excepting only such as results by implication of law, the statute is imperative. If testimony of this kind were admissible, there would be no security in any conveyance that could be made. Though the conveyance were perfectly fair and legal, and accompanied with all the usual solemnities, still the grantor might always defeat it, by procuring evidence of a condition, or trust, not apparent upon the deed.”
In Farrington v. Barr, 36 N. H. (5 Fogg) 86, it was held that parol evidence is admissible to show a resulting trust, but not to show any other. In the course of the opinion given in that case it was said that a resulting trust might be raised, rebutted or dischai’ged, by parol evidence; but that the evidence must be clear and satisfactory, and can only' be received to show a fact, from which the law, without any declaration of a trust, or agreement of the parties, implies a trust resulting from the fact proved.
*389In Graves v. Graves, 29 N. H. (9 Foster) 142, Bell, J., says : Such trust cannot be shown by proof of any declarations of the grantee, that he holds the property in trust.
The evidence in the present case was all parol. The deed which was given to the defendant was absolute in its terms, and no writing was signed by the grantee, showing that he held the premises in trust, or in any manner contrary to the terms of his deed.
The answer denies the trust, and no fact is shown in evidence, or admitted by the answer, from which a trust can arise or result by implication of law in favor of the complainant.
The most that can be said of the complainant’s evidence is, that it shows repeated statements of the defendant that he held the premises in trust for her. But such declarations have never been held sufficient to show a trust estate.
The admission in the answer, that at the time the complainant and Robert Moore called upon the defendant, in 1854, he told them that, upon settlement, he was willing to divide the property to them, when taken in connection with the statement that directly follows, denying the trust, and averring that, although he was under no obligation to convey, yet he is willing to make a deed to Robert Moore, upon being remunerated for the consideration he had paid and for which he was liable, does not change the aspect of the case. The effect of the whole, when taken together, is to deny, not to admit the trust; and it admits no fact from which a trust can result.
The principles that must govern this case have been so recently stated by the court, in Graves v. Graves, 29 N. H. (9 Fost.) 129, and in Farrington v. Barr, 36 N. H. (5 Fogg) 86, that we think it unnecessary to make any further investigation or statement of them at this time. The case seems to fall clearly within the doctrine there settled, and the bill must be dismissed.

Bill dismissed with costs.